Order unanimously affirmed, without costs. Memorandum: In view of the county’s admission that it received actual notice of these tax certiorari proceedings as early as 1974 and again in July of 1981, Special Term properly denied the motion to intervene (CPLR 1012, subd [a]) as being untimely since the motion was not made until November of 1982 and after the parties had reached a settlement in a proceeding commenced 10 years before the settlement was approved. (Appeal from order of Supreme Court, Erie County, Joslin, J. — intervene, vacate settlement order.) Present — Hancock, Jr., J. P., Callahan, Doerr, Green and Moule, JJ.